TRUE DRINKS HOLDINGS, INC.

2 PARK PLAZA, SUITE 1200

IRVINE, CALIFORNIA 92614

 

January 28, 2019

 

Juliann M. Perrigo

P.O. Box 6923

Incline Village, Nevada 89450

 

Re:            Note Maturity Extension

 

Dear Juliann:

 

Reference is hereby made to that certain Senior Secured Promissory Note in the
principal amount of $140,000 issued to Juliann M. Perrigo, dated July 31, 2017
(the “Promissory Note”). Capitalized terms used but not otherwise defined herein
shall have the meaning ascribed to such terms in the Promissory Note.

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Maturity Date, as set forth in the Promissory Note, is
hereby extended from January 31, 2019 to April 1, 2019.

 

Please execute this letter below to acknowledge and agree to the Maturity Date
extension.

 

Very truly yours,

 

TRUE DRINKS HOLDINGS, INC.

 

By:               /s/ Robert Van Boerum
                                                                                             

Name:        Robert Van Boerum

Title:          Principal Executive Officer and Principal Financial Officer

 

ACCEPTED AND AGREED

 

 

By:               /s/ Juliann M. Perrigo
                                                

Name:        Juliann M. Perrigo

 






